Citation Nr: 0928609	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-18 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a scalp rash also 
claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

2.  Entitlement to service connection for a sleep disorder 
also claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel
INTRODUCTION

The Veteran had active service from August 2000 until August 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.

The issue of service connection for a sleep disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian 
Gulf war.

2.  Seborrhea is attributable to service.


CONCLUSION OF LAW

Seborrhea was incurred in active service.  38 U.S.C.A § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in December 2004 and August 2007 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
supplemental statement of the case in August 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  
To that end, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained.  
Furthermore, the Veteran was afforded a VA examination on 
February 2005 in which the examiner was provided the c-file 
for review, took down the Veteran's history, conducted a 
physical examination of the Veteran, and reached a conclusion 
based on his examination that is consistent with the record.  
The examination is found to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal and Factual Background

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

The Board notes that the evidence establishes the Veteran had 
service in Iraq during the Persian Gulf War.

Compensation may be paid to a Persian Gulf Veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf Veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf Veteran" is a Veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations. 38 C.F.R. § 
3.117(d)(1) and (2) (2008).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The Veteran's service treatment records do not reflect 
treatment or complaints of a scalp rash.  The only record 
referable to any skin disorder is the Veteran's report, on 
enlistment in February 2000, indicating some history of acne.  
It is noted that on examination at enlistment, the Veteran 
had normal head, face neck, scalp, and skin.  The remaining 
service treatment records do not show complaints or treatment 
referable to a scalp rash and at a post-deployment health 
assessment in June 2004, the Veteran indicated that she had 
had no symptoms of skin diseases or rashes during her 
deployment.

In August 2004, the Veteran filed a claim for compensation.  
She claimed a disability in the form of a scalp rash which 
she stated that she had been experiencing since serving in 
Iraq.

In a February 2005 VA examination, the Veteran reported a 
skin rash that occurred along the back side of her scalp and 
went up slightly, halfway behind her ears.  The rash was 
itchy but has no flakiness associated with it.  The rash was 
not present at the time of the examination and the Veteran 
stated that it had last flared up two months prior.  She used 
no special shampoo and alternated shampoos when the rash was 
present; a tactic which worked to alleviate the symptoms.  
She also reported that sweat aggravated the rash.  Because 
the rash was not present during the examination, the examiner 
declined to make a diagnosis.

In July 2006 the Veteran presented at a VA clinic with a rash 
on her scalp and a diagnosis of seborrhea was given.  In 
December 2006, it was indicated that the Veteran had 
seborrhea.  An April 2007 VA medical treatment record 
indicated that the Veteran had seborrhea and had been 
prescribed ketoconazole shampoo for the disorder.  A notation 
of seborrhea is once again made in November 2007.

Undiagnosed Illness

In reviewing the above facts, the Board recognizes that the 
Veteran has had qualifying service in Southwest Asia, 38 
C.F.R § 3.317(d), and that she has an illness which is 
characterized by a symptom involving the skin, 38 C.F.R. § 
3.317(b)(2).  However, it is plain from the record that the 
Veteran's skin disorder has been consistently diagnosed as 
seborrhea and hence does not met the definition of an 
undiagnosed illness. 38 C.F.R. § 3.317.  As such the Veteran 
is not entitled to compensation based on such a theory and 
the Board will now consider whether service connection may be 
established under a separate framework.
Direct Service Connection

Having determined that the Veteran is not entitled to service 
connection for a scalp rash due to an undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War, the Board has reviewed the record and 
further determines that the Veteran  is entitled to service 
connection for a scalp rash.

As stated the Veteran's service treatment records referable 
to a skin malady are limited to the Veteran's February 2000 
report of pre-service history of acne.  There are no 
references to complaints or treatment for a scalp rash and in 
June 2004 the Veteran indicated that she had had no symptoms 
of skin diseases or rashes during her most recent deployment.

Post-service records show that the Veteran was diagnosed in 
July 2006 with seborrhea, a diagnosis which was repeatedly 
confirmed throughout post-service records.

In considering the medical history as detailed above the 
Board notes that the Veteran is competent to give evidence 
about what she experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In May 2006 the Veteran indicated that she had experienced a 
scalp rash while in service.  The Veteran's skin rash is 
capable of lay observation and thus her statements relating 
past symptomatology constitute competent evidence.  The Board 
must now consider the credibility of such evidence.  Again, 
there is no record of a scalp rash in service and in June 
2004 the Veteran indicated that she had not experienced a 
rash during her deployment in Southwest Asia.

In conclusion, while there is no objective evidence of a 
scalp rash during service, the Veteran filed her claim for 
service connection for a skin disability within days of 
separation in August 2008.  The claim, so close to service, 
tends to make her a credible historian.  At a minimum, it 
establishes her state of mind that she had a disability that 
was related to service.  We find that the claim constitutes 
credible evidence in this case.  We also find it unlikely 
that the subsequent diagnosis is unrelated to her report.  
Under the circumstances, the Board finds it more likely than 
not that the post-service diagnosis of seborrhea is 
attributable to service.


ORDER

Service connection for seborrhea is granted.


REMAND

As stated, the VCAA requires VA to notify the claimant and 
his or her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The VCAA also requires that an 
examination be provided where VA determines it is necessary 
to decide the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008). In this vein, the 
Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the present case, the service treatment records reveal 
that in July 2001, the Veteran experienced insomnia.  She 
again reported sleep issues in July 2004.  Additional service 
records do not reveal complaints associated with any sleep 
disorder.  At a February 2005 VA examination, the Veteran 
stated that she had difficulty going to sleep during service 
and was prescribed ambien which she was taking once a week.

Following service, clinical records reflect that in July 2006 
the Veteran was taking medication, trazodone, for her sleep 
disorder.  Complaints of a sleep disorder in continue 
throughout VA medical records and in November 2007 the 
Veteran complained that trazodone was no longer effective in 
managing her sleep.  Accordingly the Veteran was given a new 
prescription for temazepam to treat insomnia.

Considering that the service records show complaints of 
insomnia in service, and continued medication for a sleep 
disorder after separation, the evidence tends to indicate 
that the current symptoms may be associated with the 
Veteran's service. For this reason, the Veteran should be 
afforded a VA examination to further determine the etiology 
of  her sleep disorder including whether it is related to a 
medically unexplained chronic multisymptom illness. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should arrange for a medical 
examiner to review the Veteran's claims to 
make a determination of whether her 
current sleep disorder is at least as 
likely as not related to complaints of 
insomnia experienced in service.  If the 
examiner determines that an objective 
examination is warranted to adequately 
assess the Veteran, the RO is to schedule 
the Veteran for a VA examination.  In 
making a determination the examiner is 
also to address whether the Veteran's 
sleep disorder is a medically unexplained 
chronic multisymptom illness.  38 C.F.R. 
3.317(a)(2)(ii).  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


